DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glen Kellett on September 10, 2021.

The application has been amended as follows: 

Claims 1-17 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 23rd, 2019 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

18. (Currently Amended) A method of performing an orthopaedic surgery, the method comprising:
aligning a central opening of a depth stop with an elongated shaft of a first surgical reamer, the elongated shaft extending away from a distal end of the first surgical reamer that includes a plurality of cutting flutes, wherein the first surgical reamer further includes a shank configured to be coupled[[t o]]to a surgical drill and wherein the elongated shaft includes (i) a plurality of longitudinal slots defined in an outer surface of the elongated shaft, each longitudinal slot being defined by a pair of opposing sidewalls and a base surface extending between the opposing sidewalls and radially inset relative to the outer surface, and (ii) a plurality of apertures defined in the base surface of one of the plurality of longitudinal slots advancing the depth stop over the elongated shaft to position a plurality of alignment tabs of the depth stop that extend into the central opening into the plurality of longitudinal slots defined in the elongated shaft, securing the depth stop in position along the elongated shaft by operating a movable plate of the depth stop to engage a selected aperture of the plurality of 
 	19. (Currently Amended) The method of claim 18, wherein securing the depth stop includes positioning a pin in [[an]] the selected aperture defined in the elongated shaft.
 	20. (Currently Amended) The method of claim 19, further comprising pressing a button to disengage the pin from the selected aperture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775